AO 245D (Rev. )   Judgment in a Criminal Case for Revocations
                         Sheet 1



                                       UNITED STATES DISTRICT COURT
                                                       Middle District
                                                      __________       of Pennsylvania
                                                                  District of __________
          UNITED STATES OF AMERICA                                        Judgment in a Criminal Case
                     v.                                                   (For Revocation of Probation or Supervised Release)

            MICHAEL ALLEN MORGRET
                                                                          Case No. 4:02-CR-0085-02
                                                                          USM No. 11139-067
                                                                           D. Toni Byrd, AFPD
                                                                                                   Defendant’s Attorney
 THE DEFENDANT:
 ✔ admitted guilt to violation of condition(s)
 G                                                         Standard #2 & #5, Special #2   of the term of supervision.
 G was found in violation of condition(s) FRXQWV                                    after denial of guilt.
 The defendant is adjudicated guilty of these violations:

 Violation Number              Nature of Violation                                                             Violation Ended


Standard #2                       After initially reporting to the probation office, you will receive          10/27/2018
                                    instructions from the Court or the probation officer about
                                                 (continued on Page 2)

        The defendant is sentenced as provided in pages 2 through             3       of this judgment. The sentence is imposed pursuant to
 the Sentencing Reform Act of 1984.
 G The defendant has not violated condition(s)                                and is discharged as to such violation(s) condition.

          It is ordered that the defendant must notify the United States attorney for this district within 30 days of any
 change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are
 fully paid. If ordered to pay restitution, the defendant must notify the court and United States attorney of material changes in
 economic circumstances.

 Last Four Digits of Defendant’s Soc. Sec. No.: 5042                       11/29/2018
                                                                                              Date of Imposition of Judgment
 Defendant’s Year of Birth:           1966
                                                                           S/ Christopher C. Conner
 City and State of Defendant’s Residence:                                                           Signature of Judge
 Bloomsburg, Pennsylvania
                                                                           CHRISTOPHER C. CONNER,                        CHIEF JUDGE
                                                                                                 Name and Title of Judge

                                                                           11/29/2018
                                                                                                           Date
AO 245D (Rev. )   Judgment in a Criminal Case for Revocations
                       Sheet 1A

                                                                                             Judgment—Page       2    of    3
DEFENDANT: MICHAEL ALLEN MORGRET
CASE NUMBER: 4:02-CR-0085-02

                                                      ADDITIONAL VIOLATIONS

                                                                                                                     Violation
Violation Number               Nature of Violation                                                                   Concluded


                                 how and when you must report to the probation officer, and you must report

                                 to the probation officer as instructed.

Standard #5                    You must live at a place approved by the probation officer. If you plan to            10/27/2018

                                 change anything about your living arrangements, you must notify the

                                 probation officer ten days prior to the change. If notifying the probation

                                 officer is not possible due to unanticipated circumstances, you must notify

                                 the probation officer within 72 hours of becoming aware of a change or

                                 expected change.

Special #2                     Defendant must not use or possess any controlled substances without a                 10/27/2018

                                 valid prescription. If defendant does have a valid prescription, he must

                                 disclose the prescription information to the probation officer and follow the

                                 instructions on the prescription.
AO 245D (Rev. )    Judgment in a Criminal Case for Revocations
                        Sheet 2— Imprisonment
                                                                                                  Judgment — Page   3       of   3
DEFENDANT: MICHAEL ALLEN MORGRET
CASE NUMBER: 4:02-CR-0085-02

                                                               IMPRISONMENT

            The defendant is hereby committed to the custody of the )HGHUDOBureau of Prisons to be imprisoned for a total
term of :
Fourteen (14) Months. This term consists of 14 months on each of Counts 1ss and 6ss, to be served concurrently.



     ✔ The court makes the following recommendations to the Bureau of Prisons:
     G
The Court recommends that a facility as close as possible to Lock Haven, Pennsylvania, such as FCI Allenwood or FCI
Loretto, be designated as the place of confinement, in order that the defendant might be near his family.


     ✔ The defendant is remanded to the custody of the United States Marshal.
     G

     G The defendant shall surrender to the United States Marshal for this district:
         G     at                                 G a.m.         G p.m.       on                                        .
         G     as notified by the United States Marshal.

     G The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
         G     before 2 p.m. on                                           .
         G     as notified by the United States Marshal.
         G     as notified by the Probation or Pretrial Services Office.

                                                                      RETURN

I have executed this judgment as follows:




         Defendant delivered on                                                        to

at                                                  with a certified copy of this judgment.




                                                                                               UNITED STATES MARSHAL


                                                                          By
                                                                                            DEPUTY UNITED STATES MARSHAL
